ACKNOWLEDGMENTS
The present application is being examined under the pre-AIA  first to invent provisions. 

The Examiner acknowledges receipt of the amendment filed 4/29/21 wherein claims 1-26 were canceled and claims 27-33, 35, and 36 were amended.
	Note(s):  Claims 27-36 are pending.

RESPONSE TO APPLICANT’S ARGUMENTS/AMENDMENT
The Applicant's arguments and/or amendment filed 4/29/21 to the rejection of claims 27-34 made by the Examiner under 35 USC 103 and/or 112 have been fully considered and deemed persuasive-in-part for the reasons set forth below.
112 Second Paragraph Rejections
	All outstanding 112 second paragraph rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.

Essential Steps Are Missing
Claims 27 and 29-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are those that are necessary to determine the expression/activity of fPSA in the prostate tumor/tissue.  Since claims 29-34 depend upon claim 27 which lacks essential steps, those claims also omit essential steps.
APPLICANT’S ASSERTIONS

EXAMINER’S RESPONSE
	Applicant’s response was considered, but deemed not persuasive for the following reasons.  While the claim is directed to monitoring response to a prostate cancer treatment and a radiolabeled 5A10 antibody is administered to a subject and an image generated, how is it possible to monitor response if only one measurement is collected.  Specifically, how does one monitor the effectiveness of a prostate cancer treatment if you do not have initial data (control) to determine if a treatment is effective or not.  The amended method is directed to obtaining a first post treatment data point.  In order for monitoring to occur multiple data points are necessary.  Did Applicant intend to incorporate the limitations of claim 28 into independent claim 27.  As the claims are written the desired outcome of the method is not accomplished with the steps present in independent claim 27.  Is the purpose of independent claim 27 to monitor response or imaging a prostate cancer?  Please clarify in order that one may ascertain what is the claimed invention.  Thus, the rejection is still deemed proper.

103 Rejection
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 27-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mikolajczyk (US 2006/0199230) in view of Pettersson et al (US 2004/0101914) in further view of Ulmert (US 2006/0182682), Nolting et al (Am. J. Nucl. Med. Mol. Imaging, 2012, Vol. 2, No. 3, pages 273-306), and Clegg et al (Cancer Res., 2012, Vol. 72, No. 6, pages 1494-1503).
Mikolajczyk discloses a method of determining/monitoring the responsiveness of a subject to a treatment/therapy (e.g., drug).  The method comprises measuring at least one PSA-related value (e.g., free PSA (fPSA) in a subject having a PSA related disorder (e.g., prostate cancer) wherein the subject received a treatment/therapy, and comparing the PSA related value with its respective control value, and determining the response to the treatment/therapy.  The method may be used to give information about free PSA (fPSA) and BPSA (see entire document, especially, abstract; page 10-11, claims 1-28).  BPSA is a form of PSA that comprises at least one clip at Lys 182 of the amino acid sequence of a mature form of PSA (page 3, paragraph [0032]).  Mikolajczyk disclose that one may use antibodies to evaluate BPSA and fPSA (page 11, claims 23-28).  While Mikolajczyk discloses a method of monitoring response to a treatment/therapy (e.g., drug) for a PSA related condition (e.g., prostate tumor/cancer), the reference does not disclose the use of a radiolabeled 5A10 or limit the response to fPSA only, but is directed to a method that has a response based on the ratio of BPSA to fPSA.
Pettersson et al disclose antibodies that may be used for evaluating prostate cancer (see entire document, especially, abstract).  In particular, Pettersson et al discloses that there is a relationship between 5A10 and free PSA (fPSA).  Specifically, it is disclosed that 5A10 antibody may be used to evaluate PSA (page 11, paragraph [0124]).
Ulmert discloses the diagnosis of prostate cancer by diagnosing and monitoring lymph gland metastasis, monitoring post-operative examinations, monitoring examination during and/or after radiation, monitoring cytostatic conditions, and monitoring androgen treatments.  The method of monitoring comprises injecting a tracer labeled PSA antibody and visualizing PSA (see entire document, especially, abstract; page 4, claims 1, 7, and 11-14).  One antibody that may be used for the method disclosed in Ulmert which may be used to evaluate fPSA is 5A10 which may be visualized using PET (page 3, paragraph [0047]; page 4, claims 1, 7, 11, and 14).
Nolting et al is made of record because the document discloses some of the common PET imaging radionuclides (see entire document, especially, page 274, Figure 1).
Clegg et al is made of record because the document discloses that ARN-509 is a well-known anti-androgen substance for prostate cancer treatment (see entire document, especially, abstract).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Mikolajczyk using the teachings of Pettersson et al and Ulmert and genera a method of monitoring response to prostate cancer treatment/therapy as set forth in independent claim 27 for the following reasons.  (1) While Mikolajczyk discloses a method of monitoring response to a treatment/therapy (e.g., drug) for a PSA related condition (e.g., prostate tumor/cancer), the reference does not limit the response to fPSA only, but is directed to a method that has a response base on the ratio of BPSA to fPSA.  However, in Applicant’ claim 28, the fPSA level is compared to a second expression or activity of fPSA which would include that of BPSA in helping to determine the next step in the treatment/therapy.
	(2) While Mikolajczyk discloses a method of monitoring response to a treatment/therapy (e.g., drug) for a PSA related condition (e.g., prostate tumor/cancer), the reference does not disclose the use of a radiolabeled 5A10.  However, Pettersson et al is made of record to illustrate that it is well known in the art to use antibodies such as 5A10 to evaluate free PSA (fPSA).  While Pettersson et al establishes a relationship between fPSA and 5A10 for prostate related conditions (e.g., prostate cancer), the 5A10 is not radiolabeled.
(3) Ulmert is made of record because it discloses that it is well known in the art to use a tracer labeled PSA antibody such as 5A10 for visualizing tissue, monitoring metastasis, monitoring post-operative examinations, monitoring examinations during and after radiation, monitoring cytostatic situations, and for monitoring androgen treatments and that the method of visualization includes PET.  Thus, if one can visualize using PET, then it would be obvious to the skilled artisan to use any PET radionuclide disclosed in claim 33 (see Nolting et al, page 274, Figure 1 which discloses 64Cu as a PET radionuclide).  Also, since Ulmert disclose that one may use the use the radiolabeled antibody for androgen treatment/therapy, a skilled artisan would recognize that any androgen treatment/therapy substance from claims 31 and 32 may be utilized in the instant invention (see Clegg et al, entire document, which discloses that ARN-509 is a known anti-antigen substance for prostate cancer treatment).
	Thus, for the reasons set forth above, it would have been obvious to one of ordinary skill in the art at the time the invention was made to monitoring response to prostate cancer/treatment (e.g., antibody androgen treatment/therapy) by administering a radiolabeled 5A10 antibody and imaging a subject to determine fPSA levels only and fPSA levels compared with other parameters (e.g., second fPSA level or BPSA level) to determine if the treatment/therapy is effective or should be altered.
APPLICANT’S ASSERTIONS
	In summary, the following assertions are made:  (1) Mikolajczyk does not teach imaging the radiolabeled 5A10 antibody in situ so that a first post treatment level of fPSA in the prostate tumor/tissue is determined.  (2) It is asserted that while Mikolajczyk is directed to detection of specific forms of PSA such as BPSA and pro-PSA and those differ from free PSA (fPSA).  Applicant refers to paragraph [0035] of Mikolajczyk (see excerpt below).  As a result, Applicant concluded that Mikolajczyk recommends detection of a form of PSA other than fPSA.
	Other assertions include:  (3) Pettersson describes the 5A10 antibody as being specific to free PSA and there is no motivation for one to combine the teachings of an antibody specific for fPSA  with the teaching of Mikolajczyk that are directed to PSA forms other than fPSA.  (4) It is asserted that Ulmert, Nolting, and Clegg do not provide the motivation to combine Mikolajczyk with Pettersson.
Mikolajczyk, page 3, paragraph [0035]

    PNG
    media_image1.png
    163
    508
    media_image1.png
    Greyscale

EXAMINER’S RESPONSE
	All of Applicant’s assertions were considered, but deemed non-persuasive for reasons of record and those set forth below.
In regards to the assertion that Mikolajczyk does not teach imaging the radiolabeled 5A10 antibody in situ so that a first post treatment level of fPSA in the prostate tumor/tissue is determined, the following response is given.  The Examiner indicated that while Mikolajczyk discloses antibodies, it does not specifically disclose radiolabeled 5A10 antibody.  However, the document does disclose monitoring prostate cancer treatment wherein an antibody is administered to a subject and data including fPSA data is evaluated.
On page 1, paragraph [0004], of Mikolajczyk, it is disclosed that PSA exists in the serum as the free form of PSA even though the majority of the PSA is in a complex with alpha-1-antichymotrypsin.  Also, it is disclosed that the level of free or non-complexed PSA in serum can improve the discrimination of prostate cancer from benign prostatic hyperplasia (page 1, paragraph [0005], Mikolajczyk).  In Figures 1 and 2 fPSA amounts are disclosed for designated monitoring periods after drug administration (page 2, paragraphs [0026] and [0027]).  In the discussion of Examples I and II, Mikolajczyk disclose a BPSA to fPSA ratio (page 3, paragraph [0030]).  In paragraph [0034] (see excerpt below), it is disclosed that fPSA is included.  Likewise, paragraph [0035] (page 3), which was referenced by Applicant, discloses that fPSA values may be obtained.  
Mikolajczyk, page 3, paragraph [0034]

    PNG
    media_image2.png
    98
    507
    media_image2.png
    Greyscale

	On page 4, paragraph [0042], Mikolajczyk discloses that BPSA to fPSA is data is obtained.  In paragraph [0043], page 4, it is disclosed that PSA data may be measured by a test or diagnostic method.  Also, on page 5, paragraph [0050] (see excerpt below), it is disclosed that methods that are well known in the art may be used for measuring the various forms of PSA including fPSA.  
Mikolajczyk, page 3, paragraph [0035]

    PNG
    media_image3.png
    168
    509
    media_image3.png
    Greyscale

	In paragraph [0051] (page 5) of Mikolajczyk (see excerpt below), it is disclosed that one may have antibodies present.  In addition, in paragraph [0051], in is disclosed that an agent specific for the target PSA may be selected by methods that known in the art.  Thus, it would have been obvious to a skilled artisan at the time the invention was made to select a known PSA target from those well known in the art (e.g., 5A10 in which Pettersson et al and Ulmert disclose that there is a relationship between 5A10 and fPSA).  
Mikolajczyk, page 5, paragraph [0051]

    PNG
    media_image4.png
    328
    517
    media_image4.png
    Greyscale

	In Mikolajczyk, (page 6, paragraphs [0057] and [0059], for example) disclose that the antibody may be radiolabeled.  Thus, based on the teachings of Mikolajczyk, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a radiolabeled antibody evaluate PSA data.
	Mikolajczyk disclose that agents (e.g., antibodies) may be used to obtain data specifically about the fPSA amounts in a subject (pages 6-7, paragraph [0065], especially, lines 6-8; 12-13; and 17-18; excerpt of paragraph [0065] below).  Mikolajczyk discloses that the kit contains an agent that yields data about fPSA in a subject which would be in vivo data if a radiolabeled antibody is used (see Mikolajczyk, US 2006/0199230, page 6, paragraph [0059]; pages 6-7, paragraph [0065]) is used and the subject imaged or in vitro data could be obtain if the agent (e.g., antibody) is analyzed in a collected sample, for example.  The skill artisan recognizing that ‘in vivo’ experiments are when a live organism is used and ‘in situ’ in lab context focuses on a specific substance (e.g., antibody) looking at it inside an organism would mean that ‘in situ’ analysis occurs for the in vivo procedure.  Similarly, the skilled artisan would recognize that according MPEP 2107.03, data obtain from an in vitro assay is sufficient to establish therapeutic or pharmaceutically utility for the process of the instant invention.  In addition, according to MPEP 2164.02 discloses that one may have a correlation between ‘in vitro’ or ‘in vivo’ if the prior art recognizes a relationship between specific two items.  In the prior art, it is recognize that the antibody may be radiolabeled and that specific kit components yield data about fPSA amounts in a subject.  Thus, the skilled artisan would recognize that Mikolajczyk (US 2006/0199230) would encompass ‘in vivo’, ‘in vitro’, and ‘in situ’ situations depending upon the labeling of the antibody and technique used to obtain fPSA data therefrom.
In response to the assertion that while Mikolajczyk is directed to detection of specific forms of PSA such as BPSA and pro-PSA and those differ from free PSA (fPSA), the following response is given.  In paragraph [0065], it is disclosed that there is an agent that may be used to measure fPSA or total PSA in the subject. In another embodiment of Mikolajczyk that is disclosed in paragraph [0065], it is disclosed that a fourth agent for specifically measuring fPSA in the subject was used.  Thus, the skilled artisan would recognize that Mikolajczyk encompasses obtaining data specifically for  fPSA.  In addition, while independent claim 27 requires that fPSA data be determined, the claim does not indicate that other data associated with PSA (other forms of PSA) cannot be determined in a prior art method.
Mikolajczyk, page 6, paragraph [0065]

    PNG
    media_image5.png
    275
    508
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    340
    504
    media_image6.png
    Greyscale

In regards to the assertion that Pettersson describes the 5A10 antibody as being specific to free PSA (fPSA) and there is no motivation for one to combine the teachings of an antibody specific for fPSA  with the teaching of Mikolajczyk that are directed to PSA forms other than fPSA, the following response is given.  As set forth in Mikolajczyk (see detailed discussion above) the document does disclose obtaining data specific for fPSA.  Thus, if the prior art teaches that there is a well-known link between 5A10 antibody and fPSA, the skill artisan would be motivated to use the 5A10 antibody is obtaining fPSA data.  Hence, motivation is present to combine the documents.  Likewise, Ulmert discloses that one may use 5A10 to evaluate PSA which may be visualized using PET (Ulmert, page 3, paragraph [0047]; page 4, claims 1, 7, 11, and 14).
	Furthermore, in Mikolajczyk (page 7, paragraph, [0066], see excerpt below), discloses that agents may be antibodies to various forms of PSA.  Paragraph [0066] specifically mentions US Patent Nos. 6,423,503 and 6,482,599. US Patent No. 6,423,503 is specifically directed to fPSA (see entire document, especially, title and column 2, lines 25-29).  The document also discloses that while both BPSA and fPSA are forms of PSA.  In addition, US Patent No. 6,423,503 discloses that BPSA that there are two subsets of fPSA which are differentially elevated in prostate TZ and PZ and that the measurement of those two fPSA forms may help distinguish benign prostate hyperplasia (BPH) from prostate cancer in subjects having a prostate disease (see abstract; column 2, lines 16-29).  BPSA present in an elevated level may be calculated with the fPSA level as in Mikolajczyk (US 2006/0199230).  BPSA is inactive, it lacks chymotrypsin like enzymatic activity and is therefore present in serum as free PSA, not as PSA anti-chymotrypsin complex.  Thus, one is able to distinguish between BPSA and fPSA (column 5, lines 24-48).  Hence, the skill artisan would recognize that the data collected in Mikolajczyk (US 2006/0199230) to calculate the BPSA to free PSA ratio yields information about fPSA in a subject.  Thus, the teachings of Mikolajczyk (US 2006/0199230) are consistent and supported by the information disclosed in US Patent No. 6,423,503 for fPSA which are cited within Mikolajczyk (US 2006/0199230).  Thus, providing further motivation to utilize antibodies that specifically yield fPSA data.  
Mikolajczyk, page 7, paragraph [0066]

    PNG
    media_image7.png
    371
    507
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    385
    507
    media_image8.png
    Greyscale

In regards to the assertion that Ulmert, Nolting, and Clegg do not provide the motivation to combine Mikolajczyk with Pettersson, the following response is given.  As set forth in detail above, Pettersson and Ulmert provide motivation to use 5A10, an antibody well known in the art to target fPSA.  Mikolajczyk disclose that it is well known in the art to use antibodies that specifically target fPSA, so using a well-known fPSA for targeting prostate cancer is within the skill of an ordinary artisan.  Nolting was cited for its teaching of common PET radionuclides.  Clegg was cited for its teaching that ARN-509 is a well-known anti-androgen substance for prostate cancer.
For the reasons set forth above, the combination 103 rejection is still deemed proper.

WITHDRAWN CLAIMS
Claims 35 and 36 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected inventions.

COMMENTS/NOTES
Once again, Applicant's election without traverse of Group I (pending claims 27-34) filed 9/9/19 is acknowledged.  The restriction requirement was deemed proper and made FINAL.
	Note(s):  Applicant elected the species wherein the treatment/therapy is anti-androgen therapy and the imaging technique is PET.  The Examiner did not find the specific imaging technique (PET) and therapy (androgen therapy).  The search was not expanded beyond Applicant’s elected species because prior art was found which could be used to reject the claims.  Claims 27-34 read on the elected species.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        July 22, 2021